Citation Nr: 0738215	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  05-31 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for heart disability.

2.  Entitlement to service connection for bilateral hearing 
loss disability.

3.  Entitlement to an increased initial rating for right 
ankle sprain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 2000 to March 
2004.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina and a July 2007 rating decision 
by the RO in Newark, New Jersey.  Jurisdiction over the 
claims folder has been transferred to the RO in Newark, New 
Jersey.

The veteran presented testimony at an RO hearing in November 
2005. A transcript of the hearing is associated with the 
veteran's claims folders.

The issue of an initial rating in excess of 10 percent for 
right ankle sprain is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The veteran does not have a current heart disability.

2.  The veteran does not have a current hearing loss 
disability.


CONCLUSIONS OF LAW

1.  A heart disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131(West 2002); 38 
C.F.R. § 3.303 (2007).

2.  Bilateral hearing loss disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Analysis

Heart Disability

The veteran contends that approximately six months prior to 
his release from active duty, he started having heart 
palpitations and shortness of breath.  He claims that he is 
still having the same symptoms, in addition to feeling faint 
and dizzy during such an attack.  He claims the attacks last 
for approximately 30 minutes and that they can occur anywhere 
from once per month to once per week and sometimes on a daily 
basis.  See November 2005 RO Hearing Transcript.

Service medical records show that the veteran complained of 
his heart skipping beats in October 2003.  However, there is 
no evidence of the veteran ever being diagnosed with or 
treated for a chronic heart disability during service and no 
evidence of a heart disability at the time of his discharge 
examination in February 2004, which included an EKG.  
Specifically, on examination in February 2004, the veteran 
reported a history of heart palpitations.  His heart was 
found to have a regular rhythm with no murmurs, gallops or 
rubs, and the examiner indicated that there was no clear 
evidence of any anatomical heart disease.  The post-service 
medical evidence of record is limited to a VA examination May 
2006.  On examination in May 2006, the veteran reported that 
he was still having heart palpitations one to two times per 
week and that he had been smoking one pack of cigarettes per 
day for the past four to five years.  A cardiac examination 
conducted at that time showed normal S1, S2; regular rate and 
rhythm; no murmurs, rubs or gallops; and PMI in the fifth 
intercostal left midclavicular line.  EKG was normal and 
there was no extrasystoles and no arrhythmia.  The examiner 
indicated that there was no evidence of organic heart disease 
and noted that the veteran's palpitations may be secondary to 
tobacco use.  He also noted that there was no history of 
psychiatric or anxiety disorder.

In essence, the evidence of a current heart disability 
associated with the veteran's reported heart palpitations is 
limited to the veteran's own statements.  This is not 
competent evidence of the claimed disability since 
laypersons, such as the veteran, are not qualified to render 
a medical diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the veteran's claim.

Bilateral Hearing Loss Disability

The veteran's service medical records do not contain evidence 
of hearing loss disability for VA compensation purposes.  The 
veteran was given an audiological examination at the time of 
his discharge in February 2004, which showed that all his 
puretone thresholds were 20 decibels or less and speech 
recognition scores were 96 percent for each ear.  The 
examiner noted that the veteran had no hearing problems.   

There is also no post-service medical evidence of hearing 
loss disability for VA compensation purposes.  On VA 
examination in May 2006, the veteran's puretone thresholds 
were all 20 decibels or less in the right ear and 25 decibels 
or less in the left ear, and speech recognition scores were 
94 percent for the right ear and 98 percent for the left ear.

In light of the absence of any competent evidence of hearing 
loss disability in service or thereafter, this claim must be 
denied.

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

The record reflects that in January 2003, prior to the 
initial adjudication of the veteran's initial claims, the RO 
sent the veteran a letter informing him of the evidence and 
information necessary to substantiate his claims, the 
information required of him to enable VA to obtain evidence 
in support of his claims, the assistance that VA would 
provide to obtain evidence in support of his claims, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  Although the letter did 
not specifically inform the veteran that he should submit any 
pertinent evidence in his possession, it informed him of the 
evidence that would be pertinent and that he should submit 
such evidence or provide the RO with the information and any 
authorization necessary for the RO to obtain the evidence on 
his behalf.  Therefore, he was on notice of the fact that he 
should submit any pertinent evidence in his possession.  

The Board notes that, even though the letter requested a 
response within 60 days, it also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b) (evidence must be received by the Secretary within 
one year from the date notice is sent).  

The veteran was provided the specific notice required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (as the degree 
of disability and effective date of the disability are part 
of a claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim) with the January 2007 supplemental statement of the 
case.  The Board acknowledges that this was after the 
unfavorable rating decision that is the subject of this 
appeal, but concludes that the timing of the veteran does not 
prejudice the veteran in this instance, as service connection 
has been denied.  Hence, matters concerning the disability 
evaluation and the effective date of an award do not arise 
here.

Finally, the Board notes that veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  In addition, the veteran has been 
afforded appropriate VA examinations.  Neither the veteran 
nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the denied claims.  The Board is also unaware 
of any such outstanding evidence.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims.  In 
sum, the Board is satisfied that any procedural errors in the 
development and consideration of the claims by the 
originating agency were not prejudicial to the veteran.


ORDER

Service connection for heart disability is denied.

Service connection for bilateral hearing loss disability is 
denied.


REMAND

The veteran contends that the current 10 percent evaluation 
assigned for his right ankle sprain does not accurately 
reflect the severity of his condition.  The Board is of the 
opinion that further development is required before the Board 
decides this appeal.  In this regard, the Board notes that 
the most recent VA examination in connection with the 
veteran's service-connected right ankle sprain was conducted 
in May 2006.  In his September 2006 notice of disagreement, 
the veteran argued that his condition was worse than the 10 
percent evaluation assigned and indicated that he would be 
forwarding medical evidence in support of his claim.  In an 
August 2006 report, L. Friedman, D.O. of the Woodbridge 
Internal Medical Associates states that on examination at 
that time, the veteran demonstrated limited range of motion 
in dorsiflexion of the ankle, and that strength for 
dorsiflexors and plantar flexors was limited to +3/5.  His 
assessment was chronic acute instability likely from 
ligamentous damage.  In contrast, the May 2006 examination 
report showed right ankle tenderness and painful movement of 
the ankle, but full range of motion.  

In a January 2007 deferred rating decision, the RO indicated 
that the veteran was to be scheduled for a new VA examination 
based on the newly submitted medical evidence.  The record 
does not reflect that a new examination has been scheduled or 
held.  The examination should be scheduled.  The appellant is 
hereby notified that it is the appellant's responsibility to 
report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2007). 

In addition, the Board notes that in his September 2006 
notice of disagreement, the veteran indicated that he would 
like to attend a hearing in Newark, New Jersey.  Therefore, 
while the case is in remand status, the veteran should be 
afforded an RO hearing.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1. Scheduled the veteran for an 
examination to determine the current 
degree of severity of the veteran's 
service-connected right ankle sprain.  
The claims folder, to include a copy of 
this Remand, must be made available to 
and be reviewed by the examiner.  Any 
indicated studies are to be performed.  

2.  Schedule the veteran for the RO 
hearing that he requested in his 
September 2006 NOD.

3. Readjudicate the issue on appeal.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate action, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


